Citation Nr: 0014762
Decision Date: 06/05/00	Archive Date: 09/08/00

DOCKET NO. 98-03 765               DATE JUN 05, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for an acquired
psychiatric disorder, claimed as bipolar disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

INTRODUCTION

The veteran served on active duty from August 1975 to August
1977.

This matter comes before the Board of Veterans' Appeals (Board)
from a June 1997 rating decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

FINDINGS OF FACT

1. The RO denied entitlement to service connection for an
acquired psychiatric disorder, claimed as depression, in April
1994. The veteran was notified of this decision and of his
appellate rights, and he did not appeal.

2. Evidence of record at the time of the April 1994 decision
consisted of the veteran's contentions and service medical
records; VA outpatient Treatment records dated from January 1990
through September 1993; VA hospital summary dated in January
1990; and private medical records dated from 1958 to September
1993.

3. Evidence submitted subsequent to the April 1994 rating
decision consists of VA outpatient treatment records dated from
January 1993 to October 1996; a 1997 VA hospital summary; lay
statements from the veteran's father and a former job supervisor;
service personnel records; private medical records dated from
1996 to 1998; a notice of fully favorable Social Security
disability determination dated in November 27, 1998,, with
decision and supporting documents; photocopies of material
identified in handwritten notations as from the American
Psychiatric Associates DSM III (Diagnostic and Statistical Manual
III) and DSM III-R; and the veteran's contentions.

4. Evidence received since April 1994 is cumulative or not so
significant that it must be considered to decide fairly the
merits of the appellant's claim.

- 2 -

CONCLUSIONS OF LAW

1. The April 1994 rating decision denying service connection for
psychoneurosis is final. 38 U.S.C.A. 7105 (West 1991).

2. Evidence submitted since the April 1994 decision is not new
and material, and the claim for service connection for an
acquired psychiatric disorder is not reopened. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Factual Background

The veteran filed his original claim for an acquired psychiatric
disorder, claimed as depression, in June 1993. The RO denied the
claim in April 1994. with notice to the veteran in May 1994. The
veteran did not appeal. In October 1996, he attempted to reopen
the claim, but the RO again denied it in February 1997.

It is the veterans contention, in essence, that the RO failed to
consider fairly the facts in his military personnel records which
noted that he had been discharged for a "failure to adapt." He
contends that this shows a change in his mental status indicative
of mental illness. He argues, as well, that he had been privately
treated for a psychiatric disability within one year of discharge
from service, and that, even though these early records are no
longer available, he should be given the benefit of the doubt and
granted service connection.

Evidence originally considered by the RO in its April 1994 denial
included the veteran!s service medical records; VA outpatient
treatment report,, from January 1990 through September 1993; a VA
hospital summary dated in January 1990; as well as numerous
private treatment reports from a number of physicians and

- 3 -

medical facilities, dating from 1958 through September 1993. The
veteran's DD 214 was also of record, showing his period of
service and discharge under honorable conditions. The private
medical records included a response from R.L. Hayes, M.D., to the
effect that he had never seen the patient; medical records from
Doctors Memorial Hospital (Parkland Medical Center) dated in 1980
for treatment of a back disorder; records from Dr. William
Whittle dated in 1958, 1976, 1979, 1986, and 1990, dealing only
with medical (physical) complaints and treatment; medical records
from Our Lady of the Lake Hospital dated in 1981 for back and
gastrointestinal complaints; medical records from Stephen M.
Wilson, M.D., dated in 1984 and 1985 for treatment for back
complaints; medical records from Carl McLemore, M.D., dated from
1980 to 1988, dealing primarily with treatment for back pain, and
including a psychiatric impression of "normal" on an October 1988
general medical report; medical records dated from 1986 to 1991
from Dr. Van Landingham (including duplicates of some records
received from other care providers) for treatment primarily for
back complaints; medical records dated from February to May 1989
from Dr. Zorn, for back pain; and treatment records dated from
May 1992 to June 1993 from B. French, M.D., for treatment
primarily for insulin dependent diabetes and included an
assessment in August 1992 that the veteran was markedly depressed
according to a checklist he filled out.

The VA hospital summary and progress notes from Biloxi VAMC for
treatment in January 1990 indicated a diagnosis of alcohol
dependence, continuous, and a 15- year history of alcohol
dependence, with a 1987 completion of a VA drug/alcohol treatment
program noted. The veteran left with an irregular discharge from
the 1990 hospitalization. VA outpatient (primarily mental health
clinic/substance abuse treatment program) treatment records from
Pensacola outpatient clinic were dated in January 1990 and from
January to September 1993. In January 1993, the veteran reported
a history of having his first drink and being drunk at age 13,
and drinking 6 to 24 beers per day by age 17. He also reported
experimenting with all types of drugs. The assessment was mixed
substance dependency. In April 1993, the veteran reported he was
more depressed the past two weeks. In August 1993, the veteran
reported he was not sleeping as well, which he attributed to
starting a new

- 4 - 

business, and the assessment was symptoms of bipolar disorder/
substance abuse in remission.

Having reviewed all of these records, the RO found only one
reference in service to a psychiatric disorder -- a January 1976
service medical record of a psychiatric interview, which provided
an impression of severe reaction, acute, to a domestic problem
leading to apathy because of a sense of guilt that he could not
be with his family to straighten out matters.

Evidence submitted since the April 1994 RO decision consists of
(1) VA outpatient treatment reports, dating from January 1993 to
October 1996; (2) a VA hospital admission report, dated in
February 1997; (3) lay testimony from the veteran's father,
received in March 1997; (4) service personnel records, received
in May 1997; (5) a questionnaire as to residual functional
capacity, completed by Barbara French, M.D., received in May
1997; (6) a February 1998 letter from the office manager of the
Southwest Alabama Mental Health/Mental Retardation Board, Inc.;
(7) medical records relative to an admission to Columbia West
Florida Regional Medical Center, received in April 1998; (8)
psychiatric evaluations and legal records from the Circuit Court
of Escambia County, Florida, received in April 1998; (9) lay
evidence from W. L. T., dated in April 1998; (10) clinical
psychological evaluations by Steve Hirschorn, Ph;D., in November
1996 and Greg Williams, Ph.D., in March 1998 and a psychiatric
evaluation by Martha Sarasua, M.D., in August 1998, all of which
were received by VA in October 1998; and (11) the veteran's
contentions, received at various times. The veteran also
submitted, directly to the Board, (12) a notice of fully
favorable Social Security disability determination, the decision
and supporting documents, and photocopies of pages identified as
from DSM Ill-R (Diagnostic and Statistical Manual) and DSM III.
The veteran waived initial consideration of this evidence by the
RO.

Item (1), the VA outpatient reports, relate principally to
various medical disorders and episodes of alcohol and drug abuse,
although on at least one occasion the veteran was described as
depressed. Item (2), the VA hospital report, contained a
discharge diagnosis of manic depressive illness; alcohol and
marijuana abuse. The

- 5 -

veteran was noted to have been admitted because of being
increasingly upset about his financial situation and having
suicidal and homicidal thoughts when his girlfriend would not let
him gamble in casinos. He claimed a history of manic depressive
illness for many years. He also denied a history of depression.

The veteran's father stated that in September 1977 and in
February 1978 the veteran had requested him to drive him to an
Emergency Room. The father noticed that, on both occasions, the
veteran appeared very anxious and nervous and. had an itching
rash on his hands. The veteran's father considered these symptoms
to be related to the veteran's currently reported mental
disorder.

Service personnel records, item (4), included documents showing
his units and locations of assignment, his DD 214 (previously of
record), and a record of proceedings under Article 15, Uniform
Code of Military Justice (UCMJ), for failing to report to duty in
November 1976.

The questionnaire by Dr. French, item (5), noted a history of
manic depression and anxiety, for which the veteran continued to
see a psychiatrist and a psychologist. It was noted that a
psychological evaluation had been obtained in 1992.

Item (6) merely verified that the veteran had been treated for
mental illness at Southwest Alabama Mental Health Center on
single occasions, in 1977, 1978 and 1987. Those files had since
been destroyed due to inactivity.

Records from the Columbia West Florida Regional Medical Center,
item (7), reflect an admission in November 1997 on a voluntary
basis. The veteran had been having mood swings, was depressed,
and had thoughts of suicide. He said he was destroying his mind
and body by using crack cocaine, alcohol, and gambling. He
reported a history of being referred for treatment originally in
199'2. His predominant problem was depression. The Axis I
diagnosis was bipolar affective disorder, circular type,
depressed; mixed substance abuse, including alcohol and cocaine.

6 -

Item (8), court documents, include two psychological evaluations
dated in July 1992 to assess whether the veteran was competent to
stand trial. The veteran reported drug and alcohol use since he
was a teenager, and he said he had been treated for alcoholism in
1987 at a VA clinic and at Baptist Hospital. Both examiners found
the defendant competent to proceed with trial.

The lay evidence, item (9), was from the veterans supervisor on a
drilling rig from January to July 1978. He had noticed that the
veteran had extremely irregular sleeping habits, as well as signs
of mood swings. On one occasion he had physically attacked a co-
worker for no ascertainable reason. The veteran attributed his
erratic work performance to medication taken for a nervous
disorder.

Item (10) includes examination by Dr. Hirschorn for the Office of
Disability Determinations in November 1996. The veteran reported
a history of having used many drugs while in military service in
the 1980s [sic]. He also reported that he had received a general
discharge under less than honorable conditions. The Axis I
diagnoses were bipolar I disorder, most recent episode depressed;
alcohol dependence, early partial remission; substance abuse,
early partial remission; panic disorder without agoraphobia
(provisional).

A clinical evaluation in March 1998 was done for the veteran's
attorney by Greg Williams, Ph.D. The veteran reported that he had
received a general discharge from military service in 1977 for
inability to adapt, and that he believed his inability to adapt
was related to his bipolar disorder diagnosed by VA in 1994.. He
reported that psychiatric treatment started at a VA clinic in
1987. The diagnostic impression was bipolar disorder by history;
alcohol and substance abuse (in remission); and panic disorder.

Dr. Sarasua conducted an evaluation for the Office of Disability
determinations in August 1998. She reviewed the veteran's VA
treatment records for medical and psychiatric outpatient
treatment from 1993 to 1997; February 1997 Gulfport VAMC
inpatient records; and the evaluations by Dr. Williams and Dr.
Hirschorn. She noted the veteran's service in the Army from 1975
to 1977, and that he reported

- 7 -

beginning to have severe problems with substance abuse in 1987,
with treatment in the VA system since 1987 for his substance
abuse. She noted a ten-year history of multiple arrests on a
number of varied charges. The veteran reported that he began to
have mood swings while in the Army and stationed in Germany,. and
that he experimented with multiple drugs including alcohol. He
reported that he was discharged in 1976 [sic] under less than
honorable [sic] conditions, The Axis I diagnosis was bipolar I
disorder, most recent episode depressed; panic disorder with mild
agoraphobia; alcohol dependence; polysubstance dependence. Dr.
Sarasua commented that the veteran had a history of severe, long
standing psychiatric problems that had only recently been fully
diagnosed. His history and presentation were consistent with a
long-standing severe bipolar disorder, with substance abuse as a
secondary problem resulting from the primary diagnosis.

The Social Security Administration records (item 12) include a
decision by an Administrative Law Judge that the appellant had
been disabled since August 1, 1996, because of bipolar disorder
and history of substance abuse. The decision cited as evidence
the November 1996 consultative psychological evaluation by Dr.
Hirschorn (discussed in item 10 above); the VA inpatient record
from February 1997 (discussed in items 2 and 10 above); the March
1998 evaluation by Dr. Williams (discussed in item 10 above); and
the August 1998 evaluation by Dr. Sarasua (discussed in item 10
above). Accompanying the decision were two psychiatric review
techniques (dated in January and April 1997) and two mental
residual functional capacity assessments (dated in January and
April 1997). The veteran also submitted photocopied pages with a
notation saying they were from DSM III-R and DSM III, containing
discussions of bipolar disorder, adjustment disorder, personality
disorders, and affective disorders.

II. Legal Analysis

A decision of a duly-constituted rating agency or other agency of
original jurisdiction is final and binding as to all field
offices of the Department as to written conclusions based on
evidence on file at the time the claimant is notified of the

- 8 -

decision. 38 C.F.R. 3.104(a) (1999). Such a decision is not
subject to revision on the same factual basis except by a duly
constituted appellate authority. Id. A claimant has one year from
notification of a decision of the agency of original jurisdiction
to file a notice of disagreement (NOD) with the decision, and the
decision becomes final if no NOD is filed within that time. 38
U.S.C.A. 7105(b) and (c) (West 1991); 38 C.F.R. 3.160(d),
20.302(a) (1999).

The RO denied the veteran's claim of entitlement to service
connection for a psychiatric disorder, claimed at the time as
depression, in an April 1994 rating decision. The veteran was
notified of that decision in May 1994, and he was told of his
appellate rights. He did not express disagreement with that
rating decision within a year of notification, and the April 1994
rating decision is final.

Under governing law and regulations, a claim previously and
finally disallowed by the RO may not be reopened in the absence
of new and material evidence. 38 U.S.C.A. 5108, 7105(c) (West
1991); 38 C.F.R. 3.156 (1999). New and material evidence means
evidence not previously submitted to agency decision- makers
which bears directly and substantially upon the specific matter
under consideration, which is neither cumulative nor redundant,
and which by itself or in connection with evidence previously
assembled is so significant that it must be considered in order
to fairly decide the merits of the claim. 38 C.F.R. 3.156(a).

On a claim to reopen, a three-step analysis must be conducted
under section 5108. Winters v. West, 12 Vet. App. 203, 205-207
(1999) (en banc). The first step involves a determination as to
whether the evidence presented or secured since the last final
disallowance of the claim is new and material. 38 C.F.R.
3.156(a). If the Board determines that the evidence is new and
material, the Board must then reopen the claim and determine
"whether the claim, as then reopened, is well grounded in terms
of all the evidence in support of the claim, generally presuming
the credibility of that evidence." Elkins v. West, 12 Vet. App.
209, 218-219 (1999) (en banc); see also Winters, 12 Vet. App. at
106. If the claim is not well grounded, that is the end of the
matter. Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 (1999). If
the claim is well grounded, the Board may proceed to evaluate the
merits

- 9 - 

of the claim after ensuring that the duty to assist under 38
U.S.C.A. 5107(b) has been fulfilled. Id, quoting Winters, supra;
Elkins, supra. Following reopening, the ultimate credibility or
weight to be accorded such evidence must be determined as a
question of fact. Kightly v. Brown, 6 Vet. App. 200, 205 (1994).

Of the evidence received since April 1994, most of it is new,
with the exception of the veteran's DD 214 and his contention
that an acquired psychiatric disorder arose in service. To the
extent that the veteran's VA and private treatment records show
continuing diagnoses of and treatment for depression, bipolar
disorder, or substance abuse disorders, these records are merely
cumulative, showing that he still struggles with those disorders
of record at the time of his previous denial. There is evidence
in the veteran's VA treatment records that he attended a VA
substance abuse/alcohol treatment program in 1987, and these
records are not associated with the file. There is no need to
delay a determination in this appeal so that those records may be
associated with the file, because the nature of the problem for
which treatment was provided is not an acquired psychiatric
disability as defined for purposes of VA benefits. See 38 C.F.R.
3.1(m) (line of duty does not include injury or disease as a
result of abuse of alcohol or drugs).

To the extent that the veteran's treatment records reflect that
he now reports to care givers that his mood swings began while he
was in military service, this is essentially cumulative of his
previous assertion that depression began while he was in the
service. However, even if his current assertion were to be
considered new, it is not so significant that it must be
considered to decide fairly the merits of his claim. He is not
qualified as a lay person, to diagnose the onset of an acquired
psychiatric disorder, and no mental health professional has
expressed a medical opinion that an acquired psychiatric disorder
arose during service. See Grottveit v. Brown, 5 Vet. App. 91, 93
(1993).

The statement of the veteran's father as to the nervousness and
anxiety he observed in the veteran shortly after service is new.
It is not, however, so significant that it must be considered to
evaluate the veteran's claim fairly. It is not competent, nor
does it attempt, to diagnose a chronic psychiatric disability.

- 10-

Likewise, the statement from the veteran's former supervisor as
to the veteran's irregular sleep habits and irritability in 1978
is new, but not so significant that it must be considered to
evaluate the claim fairly. The lay statement is not competent,
nor does it attempt, to diagnose a chronic psychiatric
disability.

The report of unavailability of medical records from Southwest
Alabama Mental Health Center is new, but it is not material.
Without the availability of the actual clinical records including
examinations and diagnoses, it is not possible to determine
whether or not the veteran had a chronic psychiatric disorder at
that time.

The photocopied pages from two versions of the Diagnostic and
Statistical Manual are new, but they are not material. These
reference materials serve neither to diagnose an acquired
psychiatric disorder in the veteran, nor to connect a psychiatric
disorder with service, and they are not so significant that they
must be considered to decide fairly the merits of his claim.

The Social Security decision and supporting documents are new,
but they are not material. They reflect a determination of
disability, in part because of an acquired psychiatric disorder
of bipolar disorder, but they are remote in time from the
veteran's service and find disability commencing in August 1996,
long after the veteran's active military service. The decision
cited as support medical records that had been associated with
the file before it was transferred to the Board. It is not so
significant that it must be considered to decide fairly the
merits of the veteran's claim.

The remainder of the records are remote in time from the
veteran's service. None of these records relate recent diagnoses
to service incurrence, although various examiners have duly
reported that the veteran says he began to have mood swings while
in the service in Germany. They have also duly recorded the
history he reports, inaccurate though it is, of having received a
discharge under less than honorable conditions. In spite of this
history reported by the veteran, no mental health professional
has diagnosed the veteran's bipolar disorder to have been caused

- 11 -

by a disease or injury in service. This evidence is thus not
material to the issue before the Board at this time, as it is not
so significant that it must be considered in order to fairly
decide the merits of the claim. Consequently, the evidence
submitted since April 1994, seen in the context of all the
evidence of record, is not new and material, and the claim may
not be reopened. 38 U.S.C.A. 5108 (West 1991).

ORDER

New and material evidence not having been presented or secured to
reopen a claim for service connection for an acquired psychiatric
disorder, claimed as bipolar disorder, the claim is not reopened,
and the appeal is denied.

J. SHERMAN ROBERTS 
Member, Board of Veterans' Appeals

- 12 -



